EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 2 of claim 2, the disclosure “the reinforcer is provided so as to overlap the roller” has been changed to -- the reinforcer is provided to overlap the roller --
In line 2 of claim 3, the limitation “the pressing direction” has been changed to -- a pressing direction --	
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, the guide unit includes a plurality of rollers configured to move relative to the pressurizer, and a guide member that includes a guide portion, the guide portion being configured to extend along a relative movement direction between the vibrator and the friction member and to guide the plurality of rollers, and the guide member includes a reinforcer configured to extend along the relative movement direction near a roller closest to a center position of a pressing force by the pressurizer. 
Claims 2-6 depend on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving apparatus comprising, inter alia, the guide unit includes a plurality of rollers configured to move relative to the pressurizer, and a guide member that includes a guide portion, the guide portion being configured to extend along a relative movement direction between the vibrator and the friction member and to guide the plurality of rollers, and the guide member includes a reinforcer configured to extend along the relative movement direction near a roller closest to a center position of a pressing force by the pressurizer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yamanka (U.S. Patent No. 9653675) discloses a linear vibration wave motor as a compact driving apparatus.  The driving apparatus comprises a movable portion having movable side guide portions; a base portion having fixed side guide portions; a vibrator having a piezoelectric element; a friction member provided at one of the movable portion and the base portion; a pressing portion, provided at the other of the movable member and the base portion, for applying a pressing force to the vibrator; and rolling portions sandwiched between the movable side guide portions and the fixed side guide portions.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





13 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837